


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of September 1,
2012 (the “Effective Date”), by and between On Assignment, Inc. (the “Company”)
and Edward L. Pierce (“Executive”).
RECITALS
WHEREAS, Executive currently serves as a member of the Board of Directors of the
Company (the “Board”);
WHEREAS, the Company and Executive desire to continue Executive’s service
relationship with the Company in a capacity other than as a member of the Board;
WHEREAS, the Company desire to employ Executive and to enter into an agreement
embodying the terms of such employment; and
WHEREAS, Executive desires to resign as a member of the Board and accept such
employment with the Company, subject to the terms and conditions of this
Agreement.
AGREEMENT
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.           Employment Term; Resignation.  Subject to the provisions for
earlier termination hereinafter provided, Executive’s employment shall continue
for a term commencing on the Effective Date and ending on December 31, 2012 (the
“Initial Termination Date”); provided, that this Agreement shall be
automatically extended for one additional year on the Initial Termination Date
and on each subsequent anniversary of the Initial Termination Date unless either
Executive or the Company elects not to so extend such term by notifying the
other party, in accordance with Section 7 below, of such election not less than
sixty days prior to the Initial Termination Date, or any anniversary thereof, as
applicable (in any case, the “Employment Period”). Effective as of the Effective
Date, Executive hereby resigns from his position on the Board (including
Chairman of the Audit Committee) and as a member of the board of directors of
any of the Company’s affiliates.
2.           Position and Duties.
     (a)           Position.  During the Employment Period, Executive shall
serve as Executive Vice President and Chief Financial Officer of the Company and
shall perform such employment duties as are usual and customary for such
position, including without limitation, oversight and management of the
Company’s Finance and Accounting, Treasury, Risk Management and, along with the
President and Chief Executive Officer (“CEO”), the Investor Relations
departments.  Executive shall report to the CEO of the Company.  The Company
shall retain full direction and control of the means and methods by which





 

--------------------------------------------------------------------------------




Executive performs the above services.  At the Company’s request, Executive
shall serve the Company and/or its subsidiaries and affiliates in such other
offices and capacities in addition to the foregoing as the Company shall
designate, consistent with Executive’s position, without additional compensation
beyond that specified in this Agreement.
(b)           Place of Employment.  During the Employment Period, Executive
shall perform the services required by this Agreement at the Company’s principal
offices in Calabasas, California, unless otherwise mutually agreed upon by the
parties.  Notwithstanding the foregoing, Executive may from time to time be
required to travel temporarily to other locations on the Company’s business.
(d)           Exclusivity.  During the Employment Period, except for such other
activities as the Compensation Committee of the Board of Directors (the
“Committee”) shall approve in writing in its sole discretion and as otherwise
provided in this Section 2(d), Executive shall devote his entire business time,
attention and energies to the business and affairs of the Company, to the
performance of Executive’s duties under this Agreement and to the promotion of
the Company’s interests, and shall not (i) accept any other employment,
directorship or consultancy, or (ii) engage, directly or indirectly, in any
other business activity (whether or not pursued for pecuniary advantage) that is
or may be competitive with, or that might place Executive in a competing
position to, that of the Company.  Notwithstanding the foregoing, provided that
such activities do not interfere with the fulfillment of Executive’s obligations
hereunder, Executive may (A) serve as an officer, director or trustee of any
charitable or non-profit entity; (B) own a passive investment in any private
company and own up to 5% of the outstanding voting securities of any public
company; or (C) with the prior approval of the CEO, serve as a director of up to
two other companies so long as such companies do not compete with the Company
and Executive notifies the CEO in advance of accepting any such position.
3.           Compensation.
(a)           Base Salary.  During the Employment Period, the Company shall pay
Executive a base salary (the “Base Salary”) set at $450,000 per year subject
thereafter to annual review and increase (but not decrease) in the sole
discretion of the Committee.  The Base Salary shall be payable in accordance
with the Company’s normal payroll procedures applicable to senior executives of
the Company, as in effect from time to time.
(b)           Annual Bonus.  In addition to the Base Salary, Executive shall be
eligible to earn an annual cash bonus in respect of each calendar year during
the Employment Period beginning in calendar year 2012, as described below (each,
an “Annual Bonus”), subject in each case to Executive’s continued employment
through the date on which annual bonuses are paid generally to the Company’s
senior executives.  In respect of calendar year 2012, Executive shall be
eligible to earn an Annual Bonus up to $150,000 (the “2012 Annual Bonus
Target”), based on the Company’s achievement of performance targets established
by the Committee prior to the Effective Date, but the actual amount of the 2012
Annual Bonus shall be determined on the basis of the Company’s achievement of
the performance targets. In respect of





 

--------------------------------------------------------------------------------




calendar years during the Employment Period beginning after 2012, Executive will
be eligible to receive an Annual Bonus in an amount up to 100% of Executive’s
Base Salary, but the actual Annual Bonus shall be determined by reference to the
achievement (“Tier 1”) and overachievement (“Tier 2”) of budgetary and other
objective performance criteria, which criteria shall be determined by the
Committee in its sole discretion within sixty days after the start of the
applicable calendar year. Each Annual Bonus shall be paid to Executive, to the
extent that any such Annual Bonus becomes payable, within thirty days after the
date on which the Committee conclusively determines the extent to which the
applicable performance criteria have (or have not) been met, but in no event
later than March 15 of the year following the calendar year in which the Annual
Bonus is earned.  
      (c)           Stock Option.  Subject to approval by the Committee, as soon
as practicable following the Effective Date, the Company shall grant to
Executive a nonqualified option to purchase 75,000 shares of Company common
stock (the “Option”).  The Option shall be granted to Executive at an exercise
price per share equal to 100% of the fair market value of a share of Company
common stock on the date of grant. Subject to Executive’s continued employment
with the Company through each applicable vesting date, the Option shall vest and
become exercisable with respect to 18,750 of the shares subject thereto on the
first anniversary of the date of grant of the Option (the “Option Grant Date”)
and with respect to 1,563 of the shares subject thereto on each monthly
anniversary of the Option Grant Date thereafter, such that the Option shall be
vested and exercisable with respect to all shares subject thereto (subject to
Executive’s continued employment) on the fourth anniversary of the Option Grant
Date.  Consistent with the foregoing, the terms and conditions of the Option,
including the applicable vesting conditions, shall be set forth in an option
grant agreement to be entered into by the Company and Executive in a form
prescribed by the Company which shall evidence the grant of the Option (the
“Option Agreement”).  The Option shall, subject to the provisions of this
Section 3(c), be governed in all respects by the terms of the applicable Option
Agreement.
(d)           Restricted Stock Units.  
(i) Subject to approval by the Committee, as soon as practicable following the
Effective Date, the Company shall grant to Executive restricted stock units
(“RSUs”) with respect to a number of shares of common stock having a grant date
value equal to $146,666.   Consistent with the foregoing, the terms and
conditions of the RSUs, including the applicable vesting and share delivery
conditions, shall be set forth in a RSU grant agreement to be entered into by
the Company and Executive which shall evidence the grant of the RSUs and, except
as otherwise expressly provided herein, shall be consistent with the terms and
conditions contained in RSU grant agreements provided to other key executives of
the Company (the “RSU Agreement”). The RSUs shall, subject to the provisions of
this Section 3(d), be governed in all respects by the terms of the applicable
RSU Agreement.
(ii) Subject to approval by the Committee, on the first trading day of 2013, the
Company shall grant to Executive restricted stock units (“RSUs”) with respect to
a number of shares of common stock having a grant date value equal to
$440,000.   Consistent with the foregoing, the terms and conditions





 

--------------------------------------------------------------------------------




of the RSUs, including the applicable vesting and share delivery conditions,
shall be set forth in a RSU grant agreement to be entered into by the Company
and Executive which shall evidence the grant of the RSUs and, except as
otherwise expressly provided herein, shall be consistent with the terms and
conditions contained in RSU grant agreements provided to other key executives of
the Company (the “RSU Agreement”). The RSUs shall, subject to the provisions of
this Section 3(d), be governed in all respects by the terms of the applicable
RSU Agreement.
     (e)           Benefit Plans.  During the Employment Period, Executive and
Executive’s legal dependants shall be eligible to participate in the welfare
benefit plans, policies and programs (including, if applicable, medical, dental,
disability, life and accidental death insurance plans and programs) maintained
by the Company for its senior executives.  In addition, Executive shall be
eligible to participate in such incentive, savings and retirement plans,
policies and programs as are made available to senior executives of the Company,
provided, that the Company shall have no obligation, in any case, to adopt,
maintain or continue any such plans, policies or programs.
(f)           Additional Perquisites.  In addition to the compensation and
benefits described above in this Section 3, during the Employment Period, the
Company shall (i) pay to Executive an automobile allowance of $450 per month
and, (ii) pay or reimburse Executive for actual, properly substantiated expenses
incurred by Executive in connection with (A) an annual physical examination, not
to exceed $1,500 per calendar year; and (B) tax preparation and financial
planning services, not to exceed $2,500 per calendar year.
    (g)       Vacation.  Executive shall be entitled to vacation according to
the vacation policy in place for other senior executives of the Company.
(h)        Expenses.  During the Employment Period, Executive shall be entitled
to receive prompt reimbursement of all reasonable business expenses incurred by
Executive in accordance with the Company expense reimbursement policy applicable
to senior executives of the Company, as in effect from time to time, provided
that Executive properly substantiates such expenses in accordance with such
policy.
(i) Moving and Relocation Expenses. Executive is entitled to payment or
reimbursement for all reasonable expenses associated with Executive’s relocation
to the Los Angeles, California greater metropolitan area (including up to a
maximum of $4,000 in legal fees incurred in connection with the negotiation,
preparation and execution of this Agreement and, without limitation, travel
expenses), in a total amount not to exceed $140,000, to the extent that such
expenses are incurred by Executive no later than November 30, 2013. Subject to
Section 9(c) below, such legal and relocation expenses will be paid or
reimbursed to Executive, in all cases, during calendar year 2013, following
proper substantiation of such amounts in accordance with the Company expense
reimbursement policy applicable to senior executives of the Company, as in
effect from time to time.
4.           Termination of Employment.





 

--------------------------------------------------------------------------------




Either the Company or Executive may terminate Executive’s employment at any time
for any reason or no reason.  The following provisions shall control any such
termination of Executive’s employment, subject to Section 8 below:
     (a)           Termination Without Cause.  The Company may terminate
Executive’s employment without Cause (as defined below) at any time during the
Employment Period upon written notice to Executive provided in accordance with
Section 7 below. The delivery by the Company of notice to Executive that it does
not intend to renew this Agreement shall constitute a termination by the Company
without Cause if, at the time of such notice, Executive is willing and able to
renew the Agreement and continue provision of service on terms and conditions
substantially similar to those contained in this Agreement.  If Executive’s
experiences a Separation from Service during the Employment Period as provided
in this Section 4(a), the Company shall promptly, or in the case of obligations
described in clause (iii) below, as such obligations become due to Executive,
pay or provide to Executive, (i) Executive’s earned but unpaid Base Salary
accrued through such Date of Termination (as defined below), (ii) reimbursement
of any business expenses incurred by Executive prior to the Date of Termination
that are reimbursable under Sections 3(f), 3(h) or 3(i) above, and (iii) any
vested benefits and other amounts due to Executive under any plan, program or
policy of the Company (together, the “Accrued Obligations”).  In addition,
subject to Section 4(h) below, Executive’s timely execution and non-revocation
of a binding Release (as defined below) in accordance with Section 4(f) below
and Executive’s continued compliance with the Confidentiality Agreement (as
defined below), and except as otherwise may be provided in the COC Agreement (as
defined below), Executive shall be entitled to receive (x) 100% of Executive’s
Base Salary (the “Cash Severance”) at the rate in effect as of the Date of
Termination, payable in substantially equal installments (the “Installments”)
during the period commencing on the Date of Termination and ending on the
twelve-month anniversary of the Date of Termination, in accordance with the
Company’s normal payroll procedures applicable to senior executives of the
Company, as in effect from time to time (but no less often than monthly),
provided, however, that no Installment payments shall be made prior to the
Company’s first payroll date occurring on or after the 30th day following the
Date of Termination (such payroll date, the “First Payroll Date”) and any
amounts that would otherwise have been payable prior to the First Payroll Date
shall instead be paid on the First Payroll Date without interest thereon, (y)
any unpaid Annual Bonus to which Executive would have become entitled for any
calendar year of the Company ending prior to the Date of Termination had
Executive remained employed through the payment date, payable on the First
Payroll Date, and (z) reimbursement or payment of reasonable relocation
expenses, in an aggregate amount up to $80,000, that Executive incurs (in
connection with Executive’s termination of employment under this Section 4(a))
by the end of the second year following the year in which the Date of
Termination occurs ((x), (y) and (z), collectively, the “Severance”), which
shall be paid or reimbursed to Executive reasonably promptly, but in no event
later than December 31st of the year following the year in which the expense was
incurred, provided that Executive properly substantiates such expenses in
accordance with the Company’s expense reimbursement policy applicable to senior
executives of the Company.
(b)           Death; Disability.  If Executive dies during the Employment Period
or Executive’s





 

--------------------------------------------------------------------------------




employment is terminated by the Company or Executive due to Executive’s total
and permanent disability (that constitutes a “disability” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)),
Executive or Executive’s estate, as applicable, shall be entitled to receive the
Accrued Obligations promptly or, in the case of benefits described in Section
4(a)(iii), as such obligations become due to Executive.  In addition, subject to
Section 4(h) below, Executive’s (or Executive’s estate’s) execution and
non-revocation of a binding Release in accordance with Section 4(g) below and
Executive’s continued compliance with the Confidentiality Agreement (upon a
disability termination), Executive (or Executive’s estate) shall be entitled to
receive the Cash Severance, payable in accordance with Section 4(a) above.
(c)           Cause.  If Executive’s employment becomes terminable by the
Company for Cause (as defined below) under Section 4(g)(i), (ii) or (v) below,
then the Company shall provide Executive with written notice setting forth in
reasonable detail the nature of such Cause and Executive shall have a period of
fifteen days to cure such Cause. If Executive has not cured such Cause within
fifteen days of the Company’s provision of such notice, then the Company may
terminate Executive’s employment immediately and Executive shall be entitled to
receive the Accrued Obligations promptly or, in the case of benefits described
in Section 4(a)(iii), as such obligations become due to Executive. If
Executive’s employment becomes terminable by the Company for Cause under Section
4(g)(iii) or (iv) below, the Company may terminate Executive’s employment
immediately and Executive shall be entitled to receive the Accrued Obligations
promptly or, in the case of benefits described in Section 4(a)(iii), as such
obligations become due to Executive.
(d)           Resignation.  Executive may terminate Executive’s employment upon
sixty days’ notice to the Company provided in accordance with Section 7 below,
subject to the Company’s right to waive any or all of such notice period.  If
Executive so terminates Executive’s employment, Executive shall be entitled to
receive the Accrued Obligations promptly, or, in the case of benefits described
in Section 4(a)(iii), as such obligations become due to Executive.  If the
Company elects to waive the notice period provided for in this Section 4(d),
Executive shall not be entitled to any compensation in respect of such waived
period.
(e)           Other Terminations.  If Executive’s employment terminates for any
reason other than those specified in Sections 4(a), (b), (c) or (d) above, the
Company shall promptly, or in the case of items described in Section 4(a)(iii),
as such obligations become due to Executive, pay or provide to Executive the
Accrued Obligations.
(f)           Release; Exclusivity of Benefits.  Notwithstanding anything in
this Agreement to the contrary, it shall be a condition to Executive’s (or
Executive’s estate’s or beneficiaries’, if applicable) right to receive the
Severance that Executive (or his estate or beneficiaries, if applicable) execute
and deliver to the Company a general release of claims in a form prescribed by
the Company (the “Release”) within twenty-one (or, to the extent required by
law, forty-five) days following the Date of Termination and that Executive (or
Executive’s estate or beneficiaries, if applicable) not revoke such Release
during any applicable revocation period.  Except as expressly provided in this
Section 4, upon the termination of





 

--------------------------------------------------------------------------------




Executive’s employment, the Company shall have no obligations to Executive in
connection with his employment with the Company or the termination thereof.
(g)           Definitions.
“Cause” shall mean (i) a material breach of this Agreement by Executive, (ii)
the willful or repeated failure or refusal by Executive substantially to perform
Executive’s duties hereunder; (iii) the indictment of Executive for any felony
or other crime involving moral turpitude, (iv) fraud, embezzlement or
misappropriation by Executive relating to the Company or its funds, properties,
corporate opportunities or other assets to the extent that the Company
reasonably determines such act to be materially injurious to the Company, or (v)
Executive repeatedly acting in a manner or repeatedly making any statements, in
either case, which the Company reasonably determines to be detrimental or
damaging to the reputation, operations, prospects or business relations of the
Company.
             “Date of Termination” shall mean the date on which Executive
experiences a “separation from service” within the meaning of Section
409A(a)(2)(A)(i) of the Code, and Treasury Regulation Section 1.409A-1(h) (a
“Separation from Service”).
 (h)           Potential Six-Month Delay.  Notwithstanding anything to the
contrary in this Agreement, no compensation or benefits, including without
limitation any Severance payments, shall be paid to Executive during the
six-month period following Executive’s Separation from Service if the Company
determines that Executive is a “specified employee” at the time of such
Separation from Service (within the meaning of Section 409A) (determined in
accordance with any applicable Company “specified employee” identification
procedures), and paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(b)(i) of
the Code.  If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such
six-month period, (or such earlier date upon which such amount can be paid under
Section 409A without resulting in a prohibited distribution, including as a
result of Executive’s death), the Company shall pay Executive a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to
Executive during such six-month period, without interest thereon.
5.           Confidential Information and Employee Developments.  Concurrently
herewith, Executive agrees to execute and comply with the terms of the
Confidential Information and Employee Development Agreement attached hereto as
Exhibit A (the “Confidentiality Agreement”).  The compensation and benefits
provided under this Agreement, together with any Severance obligations arising
hereunder and other good and valuable consideration are hereby acknowledged by
the parties hereto to constitute adequate consideration for Executive’s entering
into the Confidentiality Agreement.
     6.           Representations.
     (a)           No Violation of Other Agreements.  Executive hereby
represents and warrants to the Company that (i) he is entering into this
Agreement voluntarily and that the performance of his obligations





 

--------------------------------------------------------------------------------




hereunder will not violate any agreement between him and any other person, firm,
organization or other entity, and (ii) he is not bound by the terms of any
agreement with any previous employer or other party to refrain from competing,
directly or indirectly, with the business of such previous employer or other
party that would be violated by his entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement.
 (b)           No Disclosure of Confidential Information.  Executive’s
performance of his duties under this Agreement will not require him to, and he
shall not, rely on in the performance of his duties or disclose to the Company
or any other person or entity or induce the Company in any way to use or rely on
any trade secret or other confidential or proprietary information or material
belonging to any previous employer of Executive.
     7.           Notice.  Any notice or other communication required or
permitted under this Agreement shall be effective only if it is in writing and
delivered personally or sent by fax, email or registered or certified mail,
postage prepaid, addressed as follows (or if it is sent through any other method
agreed upon by the parties):
If to the Company:
On Assignment, Inc.
26745 Malibu Hills Road
Calabasas, CA 91301
Tel: (818) 878-7900
Attention: Chief Executive Officer
If to Executive: to the most current home address on file with the Company’s
Human Resources department, or to such other address as any party hereto may
designate by notice to the other in accordance with this Section 7, and shall be
deemed to have been given upon receipt.
8.           Change of Control Agreement.  Notwithstanding anything contained in
this Agreement, the parties hereto acknowledge that Executive and the Company
have entered into an Executive Change of Control Agreement of even date herewith
(the “COC Agreement”) and, that, in the event that Executive becomes entitled to
compensation or benefits under the COC Agreement (as determined solely under the
terms of the COC Agreement), Section 4 of this Agreement shall be superseded by
the COC Agreement and no further compensation or benefits in any form shall
become payable under this Agreement.
      9.           Section 409A.
     (a)           General.  To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Agreement to the contrary, if the Company
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A of the Code and related Department of Treasury guidance,
the Company shall work in good faith with Executive





 

--------------------------------------------------------------------------------




to adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to avoid the imposition of taxes under Section 409A of the Code,
including without limitation, actions intended to (i) exempt the compensation
and benefits payable under this Agreement from Section 409A of the Code, and/or
(ii) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance; provided, however, that this Section 9(a) shall
not create an obligation on the part of the Company to adopt any such amendment,
policy or procedure or take any such other action, nor shall the Company have
any liability for failing to do so.
     (b)         Separate Payments. Any right to a series of installment
payments pursuant to this Agreement is to be treated as a right to a series of
separate payments. To the extent permitted under Section 409A of the Code, any
separate payment or benefit under this Agreement or otherwise shall not be
deemed “nonqualified deferred compensation” subject to Section 409A of the Code
and Section 4(d) hereof to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A of the Code.
(c)    Certain Reimbursements.  To the extent that any payments or
reimbursements provided to Executive hereunder are deemed to constitute
compensation to Executive to which Treasury Regulation Section
1.409A-3(i)(1)(iv) would apply, such amounts shall be paid or reimbursed to
Executive reasonably promptly, but in no event later than December 31st of the
year following the year in which the expense was incurred. The amount of any
such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and Executive’s right to such payments or reimbursement of any
such expenses shall not be subject to liquidation or exchange for any other
benefit.
(d)     Notwithstanding any other provision to the contrary, in no event shall
any payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.
(e)    For the avoidance of doubt, any amount payable under this Agreement
within a period following Executive’s termination of employment or other event
shall be made on a date during such period as determined by the Company in its
sole discretion.
10.           Miscellaneous.
     (a)           Governing Law.  The rights and duties of the parties will be
governed by the local law of the State of California, excluding any
choice-of-law rules that would require the application of the laws of any other
jurisdiction.  The parties hereto consent to the jurisdiction of the state and
federal courts located in the state of California to adjudicate any disputes
between such parties.
     (b)           Captions.  The captions of this Agreement are not part of the
provisions hereof, rather





 

--------------------------------------------------------------------------------




they are included for convenience only and shall have no force or effect.
     (c)           Amendment.  The terms of this Agreement may not be amended or
modified other than by a written instrument executed by the parties hereto or
their respective successors.
     (d)           Withholding.  The Company may withhold from any amounts
payable under this Agreement all federal, state, local and/or foreign taxes, as
the Company determines to be legally required pursuant to any applicable laws or
regulations.
     (e)           No Waiver.  Failure by either party hereto to insist upon
strict compliance with any provision of this Agreement or to assert any right
such party may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
     (f)           Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.
     (g)           Construction.  The parties hereto acknowledge and agree that
each party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its
revision.  Accordingly, the rule of construction to the effect that ambiguities
are resolved against the drafting party shall not be employed in the
interpretation of this Agreement.  Rather, the terms of this Agreement shall be
construed fairly as to both parties hereto and not in favor or against either
party by the rule of construction abovementioned.
     (h)           Assignment.  This Agreement is binding on and for the benefit
of the parties hereto and their respective successors, heirs, executors,
administrators and other legal representatives.  Neither this Agreement nor any
right or obligation hereunder may be assigned by Executive.
(i)           Entire Agreement.  As of the Effective Date, this Agreement,
together with the Confidentiality Agreement, any applicable Stock Option
Agreement and RSU Agreement and the COC Agreement, constitute the final,
complete and exclusive agreement and understanding between Executive and the
Company with respect to the subject matter hereof and replace and supersede any
and all other agreements, offers or promises, whether oral or written, made to
Executive by the Company or any representative thereof.
     (j)           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
  
[Signature Page Follows]


 





 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive has hereunto set his hand and, pursuant to the
authorization from the Committee, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.
 
 
ON ASSIGNMENT, INC.
 
 
 
 
 
 
 
/s/Peter T. Dameris
 
 
 
Name: Peter Dameris
 
 
 
Title: Chief Executive Officer
 
 
 
 
 



 
 
 
 
 
 
 
 
 
/s/Edward L. Pierce
 
 
 
Name: Edward L. Pierce
 
 
 
Title: Chief Financial Officer
 
 
 
 
 

 


 





 

--------------------------------------------------------------------------------




Exhibit A
Confidential Information and Employee Development Agreement













 